Title: To Benjamin Franklin from John Laurens, 29 May 1781
From: Laurens, John
To: Franklin, Benjamin


Dear Sir
Brest May 29. PM. 1781
I do myself the honor to acquaint your Excellency that I embarked this Morng early on board the Resolue, that she weighed with the vessels under Convoy—and made an effort to put to sea—but a calm succeeding we were obliged to reanchor— In the mean time an Extraordinary Courier arrived from the Court, in consequence of which the specie that had been shippd on the King’s Account was ordered to be relanded— this change was occasioned by the reflection that the probability of our arrival at Philadelphia would subject the Money to an Expensive and delatory land carriage or to additional Risks at sea— The reason of my mentioning this to your Excellency, is, that the same sum will be transmitted by another convoy in a short time, probably at a more early date than what I mentioned in my last, for a further remittance, on account of the united states—which will furnish the oppertunity we wish for— And I entreat your Excellency to pursue the Matter with the Court—that we may obtain an execution of their promise. As a matter of opinion I take the liberty of observing to you, that if a delay in some Stage of the remittances cannot be avoided, it had better be between the second and third than between the first and second, and that, from the natural Influence which early credit gains—
I am informed that there is a farther arrival of supplies from Paris, on the Continental Account and that part of our Howitzrs are expected from Nantz— if the latter arrives in time we shall embark them— The Remainder will arrive in the course of the next month, and as they are a very important object, they will furnish an additional Motive for hastening the second Convoy.
Mr. Jackson has transmitted me as yet nothing more than the Invoice of the Cargo which Capt. Gillon had laden on board the Indian on account of the state of south Carolina— The Articles in general coincide in general with our present demands, those which do not, are rejected— As soon as I was apprised of the ample supply of blue Cloth by the Marquis De la Fayette, I wrote to stop the purchases of that Article in holland— I have not as yet heard of Mr. Gillon’s arrival at Amsterdam, nor has he written to me. Neither am I acquainted with the reasons of his delay.
You will receive a letter of mine to congress under cover of Mr. Moylan’s which please to distroy. I have changed my mind as to the propriety of sending it, and it being out of my hands I have taken this as the securest method of extinguishing it—
As my father from the Circumstances of his Captivity, added to the Misfortune of having his possessions in the hands of the Enemy must necessarily be in the wants of money, I request your Excellency to furnish him from the public funds of which I shall inform Congress, he has hitherto been supplied by his friend Mr. Manning, but private resources, in time of War, especially in the undefined mode of the present one, are very precarious— It is with pleasure I renew my best wishes, and the assurances of veneration and attachment with which I have the honor to be Your Excellencys most obedient servant
John Laurens.

P.S. You will please to seal or not the enclosed, as the Circumstance of Conveyance may make most Convenient.
His Excellency Benjamin Franklin Esqr

